Exhibit 10.13







ESCROW AGREEMENT




This Escrow Agreement (the “Agreement”), dated as of the 16th of April, 2014
(the “Effective Date”), is entered into by and between Westcott Products
Corporation (the “Company”), Brunson Chandler & Jones, PLLC as escrow agent
(“Escrow Agent”) and the Investor listed on the signature page attached hereto
(“Investor”).




RECITALS




WHEREAS, the Company will be placing a unit comprised of shares of its Series A
6% Convertible Preferred Stock and warrants to acquire additional shares of its
common stock (the “Units”) with certain investors (the “Investors”) in a private
placement offering (the “Offering”) and desires to establish a non-interest
bearing escrow account with Escrow Agent into which the Investors (or the
Company on behalf of Investors) shall deposit checks and/or wire transfers for
the payment of money in accordance with the terms herein;




WHEREAS, the Escrow Agent is willing to accept said checks and/or wire transfers
for the payment of money in accordance with the terms herein;




WHEREAS, the Company plans to enter into an Agreement and Plan of Merger (the
“Merger Agreement” and the “Merger”) with Dala Petroleum Corp. through a
wholly-owned subsidiary to be formed for that sole purpose, the closing of which
Merger is contingent upon a minimum Offering amount of at least $2,000,000. If
the minimum Offering amount is raised, and the Merger Agreement is executed, and
the Merger occurs, then the Escrow Agent shall disburse the funds to the Company
as set forth herein;




WHEREAS, if the minimum Offering amount is not raised by June 1, 2014 (or any
extended date authorized by the Company), then the Escrow Agent shall promptly
return the funds to the Investor(s) as set forth herein; and




WHEREAS, the Company represents and warrants to the Escrow Agent that it has not
stated to any individual or entity that the Escrow Agent’s duties will include
anything other than those duties stated in this Agreement.




AGREEMENT




The parties, intending to be legally bound, hereby agree as follows:




1.

DELIVERY OF ESCROW FUNDS




(a)(i) The Company shall deliver to the Escrow Agent checks received from each
prospective Investor made payable to the order of the Brunson Chandler & Jones,
PLLC IOLTA Trust Account (the “Escrow Account”), and delivered to the attention
of Callie Jones at 175 South Main Street, Fifteenth Floor, Salt Lake City, Utah
84111or




(ii) The Escrow Agent shall receive money directly from prospective Investors by
means of check or wire transfer. If by wire transfer, money shall be wired to
Brunson Chandler & Jones, PLLC, 170 South Main Street, Salt Lake City, Utah,
84111, Routing: 124302150, Account: 153152343783,

Swift: USBKUS44IMT.  




All such money shall be deposited into the Escrow Account (without the use of
any subaccounts).




(b) The Escrow Agent shall have no duty or responsibility to enforce the
collection or demand payment of any funds deposited into the Escrow Account. If,
for any reason, any check deposited into the Escrow Account shall be returned
unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall be to return
the check to the Company.





--------------------------------------------------------------------------------




(c) Promptly after checks and wire transfers are delivered to the Escrow Agent
from the Company or any Investor, the Company or the Investor, as applicable,
shall provide the Escrow Agent with the Investor’s original subscription
agreement, which shall include the Investor’s name, address and other applicable
information (social security number or employer identification number, if
appropriate). The Escrow Agent shall hold the subscription agreements pending
release of the funds in the Escrow Account (the “Escrow Funds”) as provided in
Section 2 below at which time the subscription agreements shall be released to
the Company or the Investor as applicable in accordance with written
instructions from the Company (which shall be delivered to the Escrow Agent
promptly following the earlier to occur of the distribution of the Escrow Funds
or the written request of the Escrow Agent).




2.

RELEASE OF ESCROW FUNDS




The Escrow Funds shall be paid by the Escrow Agent in accordance with the
following:




(a) In the event that the Company advises the Escrow Agent in writing that the
private placement described in the Memorandum has been withdrawn, the Escrow
Agent shall promptly return the funds paid by each prospective Investor, to said
prospective Investor at the address specified in such Investor’s subscription
agreement, without interest or deduction therefrom.




(b) If prior to 5 p.m. (New York City time) on June 1, 2014, the Escrow Agent
receives written notification signed by the Company, if any, stating that the
Offering termination date (the “Termination Date”) described in the placement
memorandum or offering prospectus has been extended to a date stated therein,
the Termination Date shall be so extended.




(c) If the Merger Agreement is not executed and the Merger contemplated therein
does not occur prior to the Termination Date or any allowable extension periods,
the Escrow Agent shall thereupon promptly return the Escrow Funds to the
Investor(s) and close the Escrow Account.




(d) The Escrow Agent shall not be required to pay any uncollected funds or any
funds which are not available for withdrawal.




3.

ACCEPTANCE BY THE ESCROW AGENT




The Escrow Agent hereby accepts and agrees to perform its obligations hereunder,
provided that:




(a) The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement, and the Escrow Agent shall not be
liable except for the performance of such duties and obligations as are
specifically set out in this Agreement, and no duties, obligations or
responsibilities shall be inferred or implied against the Escrow Agent, and any
permissive rights of the Escrow Agent hereunder shall not be construed as
duties.  The Escrow Agent shall not be required to inquire as to the performance
or observation of any obligation, term or condition under any agreement or
arrangement by the Company or any Investor. The Escrow Agent is not a party to,
and is not bound by, any agreement or other document out of which this Agreement
may arise, including, but not limited to, the any placement memorandum, offering
prospectus, or subscription agreement.  The Escrow Agent shall be under no
liability to any party hereto by reason of any failure on the part of any party
hereto or any maker, guarantor, endorser or other signatory of any document or
any other person to perform such person’s obligations under any such document.
The Escrow Agent shall not be bound by any waiver, modification, termination or
rescission of this Agreement or any of the terms hereof, unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall give
its prior written consent thereto. This Agreement shall not be deemed to create
a fiduciary relationship between the parties hereto under state or federal law.








--------------------------------------------------------------------------------




(b) The Escrow Agent shall not be responsible in any manner for the validity or
sufficiency of this Agreement or of any property delivered hereunder, or for the
value or collectability of any note, check or other instrument, if any, so
delivered, or for any representations made or obligations assumed by any party
other than the Escrow Agent. Nothing herein contained shall be deemed to
obligate the Escrow Agent to deliver any cash, instruments, documents or any
other property referred to herein, unless the same shall have first been
received by the Escrow Agent, and in the case of a check, has cleared and
immediately available funds are available to the Escrow Agent, pursuant to this
Agreement.




(c) The Escrow Agent may execute or perform any duties under this Agreement
either directly or through agents, designees, nominees, and assignees, and shall
not be responsible for the actions of any such party appointed with due care.




(d) The Escrow Agent may request that the Company deliver a certificate setting
forth the names of individuals and or titles of officers authorized at such time
to take specific actions pursuant to this Agreement and shall be entitled to
rely upon such certificate until a new certificate is delivered to Escrow Agent.
 The Escrow Agent may rely upon and shall not be liable for acting or refraining
from acting upon any written notice, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall be under no duty to
inquire or investigate the validity, accuracy or content of any such document.




(e) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith or for any mistake in act
or law, or for anything which it may do or refrain from doing in connection
herewith, except its own gross negligence or willful misconduct.




(f) The parties hereto agree that should any dispute arise with respect to the
payment, ownership or right of possession of the Escrow Account, or if the
Escrow Agent is uncertain as to its rights or duties hereunder, the Escrow Agent
is authorized and directed to retain in its possession, without liability to
anyone, except for its willful misconduct or gross negligence, all or any part
of the Escrow Account until such dispute or uncertainty shall have been settled
either by mutual agreement by the parties concerned or by the final order,
decree or judgment of a court or other tribunal of competent jurisdiction in the
United States of America, and a notice executed by the parties to the dispute or
their authorized representatives shall have been delivered to the Escrow Agent
setting forth the resolution of the dispute. The Escrow Agent shall be under no
duty whatsoever to institute, defend or partake in such proceedings; provided,
however, the Escrow Agent may, in its sole discretion, commence an interpleader
action or seek other judicial relief or orders as it may deem, in its sole
discretion, necessary. The costs and expenses, including attorney fees, incurred
in connection with any such proceeding shall be paid by, and shall be deemed an
expense of the Company.




(g) The Escrow Agent shall never be required to use or advance its own funds or
otherwise incur financial liability in the performance of any of its duties or
the exercise of any of its rights and powers hereunder. The Escrow Agent shall
not be obligated to take any action which in its reasonable judgment would
involve it in expense or liability unless it has been furnished with an
indemnity or other security reasonably satisfactory to it.




(h) In no event shall the Escrow Agent be liable, directly or indirectly, for
any special, indirect or consequential damages, even if the Escrow Agent has
been advised of the possibility of such damages and regardless of the form of
action.




(j) The Escrow Agent shall not be responsible for delays or failures in
performance resulting from acts beyond its control.  Such acts shall include but
not be limited to acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed after the fact, fire, communication line
failures, computer viruses, power failures, earthquakes, terrorist attacks or
other disasters.




(k) The Escrow Agent is authorized to obey and comply, in any manner it deems
appropriate, with all writs, order, judgments, awards, decrees issued or process
entered by any court, agency, arbitrator, or tribunal with respect to this
Agreement.








--------------------------------------------------------------------------------

(i) The agreements set forth in this Section 3 shall survive the resignation or
removal of the Escrow Agent, the termination of this Agreement and the payment
of all amounts hereunder.




4.

FEES AND INDEMNIFICATION OF ESCROW AGENT




(a) The Company agrees to pay the Escrow Agent $500 as compensation for its
services as Escrow Agent, and to reimburse the Escrow Agent for all costs, fees
and expenses incurred by the Escrow Agent in the performance of its duties
hereunder.




Wire Instructions:




Brunson Chandler & Jones Trust Account

US BANK

170 South Main Street

Salt Lake City, Utah 84111

Routing: 124302150

Account: 153152343783

Swift: USBKUS44IMT




(b) The Company will reimburse and indemnify the Escrow Agent for, and hold it
harmless against, any loss, liability, claim, cost, damage or expense, including
but not limited to attorney fees and costs, incurred without gross negligence or
willful misconduct on the part of the Escrow Agent and arising out of or in
conjunction with its acceptance of, or the performance of its duties and
obligations under, this Agreement, as well as the costs and expenses of
defending against any claim or liability arising out of or relating to this
Agreement. The Company agrees to indemnify the Escrow Agent for any transfer or
other taxes the Escrow Agent is obligated to pay on behalf of Company or any
Investor, respectively, in connection with this Agreement. Any payments of
income from the Escrow Funds shall be subject to withholding regulations then in
force with respect to U.S. taxes. It is understood that the Escrow Agent shall
be responsible for income reporting only with respect to income earned on
investment of the Escrow Funds and is not responsible for any other tax
reporting.




(c) The Escrow Agent shall have a lien upon the Escrow Funds (and all earnings
thereon or additions thereto) held in the Escrow Account for any costs,
expenses, fees or indemnification obligations that may arise under this
Agreement that are not timely paid in full to the Escrow Agent (“Owed Amounts”).
The Escrow Agent shall be entitled to debit and retain that portion of the
Escrow Funds equal to such Owed Amounts, until all such Owed Amounts have been
paid in full. If property or securities are held in the Escrow Account, the
Escrow Agent shall be entitled to sell, convey or otherwise dispose of such
property or securities for such purpose.




(d) The terms and obligations of this Section 4 shall survive the termination of
this Agreement, the payment of all amounts hereunder and the resignation or
removal of the Escrow Agent.




5.

RESIGNATION OF THE ESCROW AGENT




The Escrow Agent shall have the right to resign upon 30 days written notice to
the Company. In the event of such resignation, Company shall appoint a successor
escrow agent hereunder by delivering to the Escrow Agent a written notice of
such appointment.  Upon receipt of such notice, the Escrow Agent shall deliver
to the designated successor escrow agent all money and other property held
hereunder and shall thereupon be released and discharged from any and all
further responsibilities whatsoever under this Agreement; provided, however, the
Escrow Agent shall not be deprived of its compensation earned prior to such
time.  If no successor escrow agent shall have been designated by the date
specified in the Escrow Agent’s notice, all obligations of the Escrow Agent
hereunder shall nevertheless cease and terminate and the Escrow Agent’s sole
responsibility thereafter shall be to keep safely all property then held by it
and to deliver the same to a person designated by the other parties hereto.
 Additionally, if no successor escrow agent shall have been designated, the
Escrow Agent may (i) at the expense of the Company, petition any court of
competent jurisdiction for the appointment of a successor escrow agent, or (ii)
deposit the Escrow Funds with a court of competent jurisdiction and thereafter
have no further responsibilities or duties in connection therewith.








--------------------------------------------------------------------------------



6.

TERMINATION




This Agreement, except for the terms hereof that expressly survive, shall
terminate upon the distribution of all Escrow Funds and the release of any
subscription agreements held hereunder or the written agreement of the parties
hereto; provided, however, if the Agreement is terminated based upon the written
agreement of the parties hereto, the termination shall not become effective
until such time as all Escrow Funds (including any interest posted in arrears)
and subscription agreements are distributed.




7

MISCELLANEOUS




(a) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings (written or oral) of the parties in connection herewith.




(b) This Agreement shall not be revoked, rescinded, amended, or modified as to
any of its terms or conditions except by a writing signed by the parties hereto.




(c) Any notice or other communication under this Agreement shall be in writing
and shall be considered given when delivered personally, upon receipt of
confirmation from the transmitting equipment if sent by facsimile or email, two
days after being sent by a major overnight courier, or five days after being
mailed by certified mail, return receipt requested, to the parties at their
respective addresses set forth below (or at such other address as a party may
specify by notice to the other):




If to Company, to:




Westcott Products Corporation

4685 South Highland Drive, Suite 202

Salt Lake City, Utah 84117




With a copy to:




Leonard W. Burnngham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah 84111

 

If to the Escrow Agent, to:




Brunson Chandler & Jones, PLLC

Attn: Callie Jones

175 S. Main St., 15th Floor

Salt Lake City, UT  84111




The parties hereto authorize the Escrow Agent to rely upon and comply with
instructions or directions sent via unsecured facsimile or email transmission
and Escrow  Agent shall not be liable for any loss, liability or expense of any
kind incurred by the Company or any third party due to Escrow Agent’s reliance
upon and compliance with instructions or directions given by unsecured facsimile
or email transmission, provided, however, that such losses have not arisen from
the gross negligence or willful misconduct of the Escrow Agent, it being
understood that the failure of the Escrow Agent to verify or confirm that the
person providing the instructions or directions, is, in fact, an authorized
person does not constitute gross negligence or willful misconduct.








--------------------------------------------------------------------------------




(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Utah without reference to or application of its rules or
principles of conflicts of law. Each of the parties hereto hereby irrevocably
agrees that any action, suit or proceedings against any of them by any of the
other aforementioned parties with respect to this Agreement shall be brought
before the exclusive jurisdiction of the federal or state courts located in Salt
Lake County, State of Utah, unless all the parties hereto agree in writing to
any other jurisdiction. Each of the parties hereto hereby submits to such
exclusive jurisdiction. Each party consents to service of process by certified
or registered mail, return receipt requested, directed to the address last
specified for notices. All parties hereto agree to waive the right to trial by
jury to the fullest extent permitted by law. To the extent that in any
jurisdiction, the Company may be entitled to claim, for itself or its assets,
immunity from suit, execution, attachment (whether before or after judgment) or
other legal process, each hereby irrevocably agrees not to claim, and hereby
waives such immunity.




(e) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, administrators, executors, successors, and
assigns. Notwithstanding any other provision contained herein, if the Escrow
Agent consolidates with, merges or converts into, or transfers all or
substantially all of its business to another entity, the successor without any
further act shall be the successor Escrow Agent hereunder.




(f) The failure of any party at any time or times to require performance of any
provision hereunder shall in no way affect the right of such party at a later
time to enforce the same. The rights and remedies conferred upon the parties
hereto shall be cumulative, and the exercise or waiver or any such right or
remedy shall not preclude or inhibit the exercise of any additional rights or
remedies. The waiver of any right or remedy hereunder shall not preclude the
subsequent exercise of such right or remedy.




(g) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.




(h) Nothing in this Agreement shall confer any rights, either express or
implied, upon any person or entity, other than the parties hereto and their
respective successors, permitted assigns, heirs, executors, personal
representatives, administrators, and legal representatives.




(i) If any provisions of this Agreement shall be declared by any court of
competent jurisdiction illegal, void or unenforceable, the other provisions
shall not be affected, but shall remain in full force and effect.




(j) The headings of the sections contained in this Agreement are solely for
convenience or reference and shall not affect the meaning or interpretation of
this Agreement.




(k) The Company represents and warrants (a) that this Agreement has been duly
authorized, executed and delivered on its behalf and constitutes its legal,
valid and binding obligation and (b) that the execution, delivery and
performance of this Agreement by the Company does not and will not violate any
applicable law or regulation.







(l) The parties hereto shall furnish the Escrow Agent upon execution of this
Agreement, and as subsequently required, all appropriate U.S. tax forms and
other information in order for the Escrow Agent to comply with U.S. tax or other
regulations.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.







COMPANY:

 

INVESTOR:

 

 

 

 

 

 

 

 

 

/s/

 

/s/

Name:  E. Will Gray

 

Name:

Title:  Secretary

 

Amount Invested in Offering:

 

 

Address:

 

 

 

ESCROW AGENT:

 

 

 

 

 

BRUNSON CHANDLER & JONES, PLLC

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

Name:  Callie Jones

 

 

Title: Partner

 

 









